EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Grzelak on 03 March 2021.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1 line 4, “component,” was replaced by --component connected to the vehicle seat,--
In claim 1 line 4, “an” was deleted
In claim 1 line 10, “the vehicle” was replaced by --the at least one vehicle--
In claim 10 line 6, “component,” was replaced by --component connected to the vehicle seat,--
In claim 10 line 6, “an” was deleted
In claim 10 line 9, “vehicle seat” was replaced by --at least one vehicle seat component--

In claim 11 line 6, “component,” was replaced by --component connected to the vehicle seat,--
In claim 11 line 6, “an” was deleted
In claim 11 line 10, “an” was deleted
In claim 11 line 12, “vehicle” was replaced by --at least one vehicle--
In claim 13 line 2, “an” was deleted
In claim 14 line 2-3, “air outlet openings” was replaced by --at least one air outlet opening--
In claim 17 line 1, “can” was replaced by --is configured to--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner interprets the limitation “removably coupled” to be a function that is capable of being removably coupled in an operation status of motor vehicle.  Therefore the prior arts of record fail to teach vehicle seat ventilator removably coupled to air outlet of motor vehicle components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762